Citation Nr: 1210106	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

1.  Whether new and material evidence has been received in order to reopen the issue of entitlement to dependency and indemnity compensation (DIC) benefits, to include recognition of the appellant as the Veteran's surviving spouse.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits, to include recognition of the appellant as the Veteran's surviving spouse.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to January 1970.  The Veteran passed away on March [redacted], 2003, and the appellant in this case is seeking recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant eligibility for a death pension on the basis that she was not the Veteran's surviving spouse.  The appellant timely appealed that decision.

The appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2009; a transcript of that hearing is associated with the claims file.

The appellant initially claimed entitlement to DIC benefits in 2003, and such entitlement was denied in October 2003 and March 2004 letters of determination because the evidence of record at that time, which demonstrated that the appellant and the Veteran were divorced at the time of the Veteran's death and therefore was not an appropriate claimant for DIC benefits because she was not his surviving spouse.  Those determinations were not appealed and are considered final.  

The appellant again filed for DIC benefits in August 2007, but the January 2008 letter of determination, the subject of this appeal, did not include a discussion of whether new and material evidence had been received in order to reopen that claim.  Instead, such letter of determination merely addressed the merits of the claim.  As discussed below, the Board considers the claim reopened and will address the merits of the decision.


FINDINGS OF FACT

1.  The March 2004 letter of determination, which denied entitlement to DIC benefits on the basis that the appellant was not the Veteran's surviving spouse, is final.

2.  The evidence received since the March 2004 letter of determination is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of recognition as the Veteran's surviving spouse, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran and the appellant were married June [redacted], 1971.

4.  The Veteran and the appellant were divorced on October [redacted], 1986; such a divorce decree is final and was entered by a Circuit Court judge in the Circuit Court of Wayne County, Michigan on that date.

5.  The Veteran died on March [redacted], 2003; his marital status at the time of his death was listed as divorced.

6.  The appellant and the Veteran were not married at the time of the Veteran's death, and had not cohabitated at any time after their divorce in October 1986.

7.  The appellant procured the divorce from the Veteran after she learned of the Veteran's infidelity and such procurement is a "communication of a definite intent to end the marriage" by the appellant.

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to DIC benefits, to include recognition of the appellant as the Veteran's surviving spouse, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria establishing recognition of the appellant as surviving spouse, and as a proper claimant for DIC benefits, have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board acknowledges that no VCAA notice was provided the appellant in this case after receipt of her claim for death benefits in August 2007.  In this case, the appellant has not alleged any prejudicial or harmful error in VCAA notice.

Moreover, the record reflects that the appellant has been provided with a copy of the January 2008 letter of determination, the November 2008 statement of the case (SOC), and the May 2009 supplemental statement of the case (SSOC), which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  Thus, the appellant was made aware of the evidence she needed to provide to substantiate her claim.  

Finally, the Board notes that the appellant had a hearing before the undersigned AVLJ, where she and her representative - a Veteran's Service Organization (VSO) representative certified by VA to represent applicants for veterans benefits - specifically argued pertinent points of law, including that the appellant was not at fault for the separation between her and the Veteran - a salient point in the law governing the issue at hand in this case, as will be discussed below.  This AVLJ suggested that the appellant submit a copy of her Social Security Administration (SSA) award letter, which the appellant supplied with a waiver of RO review.  Given the facts and applicable law, and in particular the very limited factual determination to be made, the Board was unable to suggest any potential sources of information which could help substantiate this claim.  

Additionally, in regards to the issue of new and material evidence, the Board finds that the lack of such notice pertinent to that issue is also harmless error in light of the Board's reopening of the appellant's claim.  Thus, there is no prejudice to the appellant as to that issue.

Accordingly, in light of its decision to deny eligibility for death benefits based on non-recognition as a surviving spouse and conceding that VA failed to adequately notify the appellant in this case, the Board finds that such a failure to provide such notice in this case was harmless error and it can proceed to adjudication of the merits of this case despite the failure to provide adequate notice in this case. 

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's statements in support of the claim and various legal documents relating to the marriage and divorce of the appellant and the Veteran and the appellant's recognition of widow status by the Social Security Administration.  Thus, the Board finds that it can proceed to adjudication of the merits of the claim in this case as there are no outstanding, relevant documents pertinent to the appellant's claim at this time.

The Board notes that it is unclear whether the Social Security Administration actually made a formal determination of surviving spouse status in this case; however, even assuming that such a formal determination was made, VA is not bound by those determinations, particularly in light of its own regulations regarding the definition of surviving spouse.  See 38 U.S.C.A.  7104(c); 38 C.F.R. § 19.5; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, the Board finds that such records are not pertinent or relevant to the issue in this case given the actual divorce decree of record, and therefore a remand is not necessary in order to obtain any of those records.

Notably, as indicated above, the RO has deemed this claim reopened and adjudicated it on the merits.  Thus, there is no prejudice to the appellant in the Board adjudicating the claim on the merits at this time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Initially, regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. §§ 3.156(b), 20.302; Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the appellant submitted a claim for DIC benefits in May 2003, and such was denied in an October 2003 letter of determination; the appellant submitted additional evidence and the RO again issued a March 2004 letter of determination, which denied entitlement to DIC benefits on the basis that the Veteran and the appellant were divorced and therefore the appellant was not the Veteran's surviving spouse.  Following the March 2004 letter of determination, the appellant did not submit any correspondence or evidence until she submitted an application for burial benefits in December 2006.

Thus, the Board finds that no new and material evidence was received within the appellate period following the March 2004 letter of determination.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, the Board also notes that no new official department records were associated with the claims file since the March 2004 letter of determination.  See 38 C.F.R. § 3.156(c).  Moreover, the appellant was appropriately notified of the March 2004 letter of determination, and no notice of disagreement was received within one year of such notification.  Accordingly, that letter of determination is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The appellant was denied recognition as the Veteran's surviving spouse on the basis that she and the Veteran were divorced at the time of the Veteran's death.  Accordingly, for the appellant's claim to be reopened the evidence received since March 2004 must relate to whether she is a surviving spouse of the Veteran.  

The appellant submitted a September 2009 letter from the Social Security Administration revealing that she was receiving widow's benefits - i.e., she has submitted evidence that another Federal Agency is recognizing her as a surviving spouse of the Veteran.  Additionally, the appellant testified at a September 2009 hearing before the undersigned that the reason for her divorce was because of the Veteran's controlling nature, physical abuse and infidelity.  She stated that in October 1986, it just became too much and she had to divorce the Veteran.  She indicated that she had never remarried and that she dated once following the divorce, but that it was not that serious.

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the appellant is entitled to recognition as the Veteran's surviving spouse.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the events leading to the appellant's divorce, and as such it is not merely redundant of the record at the time of the last final denial.  Finally, this evidence raises a reasonable possibility of substantiating the appellant's claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.

However, merely reopening the claim does not end the inquiry in this case.  At this time, the Board turns to the merits of the case, particularly whether the appellant is entitled to recognition as the Veteran's surviving spouse for purposes of being a proper claimant for DIC benefits.  The Board finds that the appellant is not the Veteran's surviving spouse and therefore she is not a proper claimant for DIC benefits.

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.54 (2011).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the Veteran's death, and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (3) who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1); see Gregory v. Brown, 5 Vet. App. 108 (1993).  Further, she must not have lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without fault of the surviving spouse.  Temporary separations which occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2011).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the Veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  See 38 C.F.R. § 3.53(b); see also, Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).  Consequently, the Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  See Alpough, supra.  

The evidence of record demonstrates that the appellant and the Veteran were married June [redacted], 1971 in Detroit, Michigan.  A divorce decree from the Circuit Court in Wayne County, Michigan from October [redacted], 1986 reveals that on that date a final divorce decree was entered which ended the Veteran and the appellant's marriage.  The Veteran's death certificate is also of record, which indicated that the Veteran passed away on March [redacted], 2003; the marital status of the Veteran on his death certificate is listed as divorced.

Statements from the appellant in August 2003 indicate that the Veteran and the appellant were married from June [redacted], 1971 to October [redacted], 1986, and that the reason for the divorce was the Veteran's adultery.  In the appellant's January 2008 notice of disagreement, she stated that the divorce was "never finalized through the courts" and she and the Veteran were "together when he died."  In her November 2008 substantive appeal, the appellant stated that she and the Veteran were married from June [redacted], 1968 to October [redacted], 1996, and that she was entitled to the benefits sought because she and the Veteran were married at the time of the Veteran's discharge from the United States Army.

In her testimony at the September 2009 hearing before the undersigned, the appellant and her representative specifically conceded that the 1986 divorce decree was final and that she and the Veteran were not married at the time of the Veteran's death.  She stated during her testimony though, that the Veteran was a very controlling person, hinted at some sort of physical and verbal abuse during the relationship, and stated that the "last straw" leading to the divorce was when she found the Veteran in a relationship with another woman and that, when confronted about it, the Veteran pushed her back against the kitchen sink.  After that incident, the appellant filed for divorce from the Veteran and subsequently lost most of her possessions, including her car, and custody of her children.  She further stated that the Veteran turned her children against her, including telling them that they should only listen to him and not listen to their mother.  Apparently, later on, the Veteran gave custody of the children back to the appellant, but never provided for their needs, including any of their clothing.

After the hearing, the appellant submitted a September 2009 letter from the Social Security Administration (SSA) which noted that she was in receipt of widow's benefits; the Board assumes in this case that she is in receipt of benefits as a result of being the Veteran's widow for SSA purposes.

While the Board acknowledges that the appellant's testimony is truly tragic and heartbreaking, the Board must find that the appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of being a proper claimant for DIC benefits, including to a death pension.  The evidence of record is clear that the Veteran and the appellant married on June [redacted], 1971 and that were divorced on October [redacted], 1986.  The final divorce decree is of record, and the September 2009 testimony concedes that such was final.

Insofar as the appellant has argued that the divorce decree was not final and that she and the Veteran were married at the time of death, the Board finds those statements to be not credible, particularly in light of her most recent statements conceding that such was final.  Moreover, the Board notes that the divorce decree is of record, as is the Veteran's death certificate, which notes that he was divorced at the time of his death.  The Board places significantly greater probative weight to the actual divorce decree than the appellant's inconsistent recollections.

As indicated above, in January 2008 notice of disagreement, the appellant stated that the divorce was "never finalized through the courts" and she and the Veteran were "together when he died."  This intimates the possibility of a reconciliation and/or resumption of a common law marriage.  However, the appellant did not suggest reconciliation at her hearing in 2009.  It was stated that the Veteran refused to talk to her, and that he did not have any pictures of her at his home when he died.  In a VA Form 21-4138 received in August 2003, the appellant stated that she lived and stayed with the Veteran "until our divorce."  Overall, the Board finds that the most credible version of events from the appellant indicates that the Veteran and the appellant never again cohabitated after their divorce in 1986.  Any testimony to the contrary is not credible.

As the Veteran and appellant were not married at the time of the Veteran's death, either officially or by common law principles, the appellant cannot be the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1); Gregory, supra, Aguilar, supra.  Such a lack of a valid marriage at the time of the Veteran's death is dispositive in this case and ends the inquiry.  

Moreover, the Board finds that it is not necessary to address any extenuating circumstances, including the majority of the appellant's September 2009 hearing testimony regarding the tragic circumstances leading to the divorce and subsequent lack of cohabititation in this case.  Specifically, the Board notes the conjunctive "and" in the statute which requires a valid marriage at death as well as continuous cohabitation and the lack of remarriage.  Thus, all of those conditions must be met in order for the benefit to be awarded; in this case, it is clear that at least one of those conditions has not been met and therefore discussion of the other conditions is not warranted.  

Consequently, even if the inquiry does not end at that point, the Board finds that the procurement of the divorce in this case was the result of a "communication of a definite intent to end the marriage" by the appellant.  The Board points specifically to the appellant's statements during her hearing that she that sought the divorce following the Veteran's infidelity.

Also significant is the legal difference between a divorce-which has the legal effect of ending a legal relationship-and a separation (either unilateral or mutual, in nature)-which does not end a legal relationship.  Regardless, in this case, there was no clear mutual assent to a separation and thus that line of caselaw which would allow excusal of the cohabitation requirement is inapplicable in this case.

Finally, regarding the appellant's arguments that SSA has recognized her as the Veteran's widow for purposes of receipt of benefits from that agency and that therefore VA should do so as well, as noted in the VCAA section above, the Board is not bound by that determination-formal or informal as it may be-but rather is bound by its own law and regulations, of which the legal definition of a surviving spouse for purposes of DIC benefits is one aspect.  See 38 U.S.C.A.  7104(c); 38 C.F.R. § 19.5; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In summary, the evidence of record clearly demonstrates that the appellant and Veteran's marriage was ended on October [redacted], 1986 by a final divorce decree and that there was no valid marriage between the appellant and the Veteran at the time of his death; such a lack of a valid marriage at the time of the Veteran's death renders the appellant not the surviving spouse under the definition under the applicable VA regulations.  

Accordingly, the Board finds that the appellant cannot be recognized as the surviving spouse in this case, and thus, entitlement to DIC benefits must be denied as the appellant is not a proper claimant for those benefits.  See 38 C.F.R. § 3.50; Aguilar, supra; Gregory, supra.

The Board is not completely unsympathetic to the appellant's tragic circumstances and acknowledges that she may have suffered some mental anguish as a result of her marriage to the Veteran.  However, the Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits simply, because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

New and material evidence having been received, the claim of entitlement to DIC benefits, to include recognition as the Veteran's surviving spouse, is reopened, and to that extent only is the appeal granted.

Recognition of the appellant as the surviving spouse, and as a proper claimant to the award of DIC benefits, is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


